Darke App. No. 01-CA-1560, 2002-Ohio-2788. This cause is pending before the court as a discretionary appeal. On September 10, 2002, this court issued an entry staying proceedings in this matter upon the Suggestion of Bankruptcy filed by appellant. On October 28, 2002, appellee filed a Notice of Relief from Stay, which included an order by the United States Bankruptcy Court for the District of Nebraska granting relief from the federal stay for purposes of continuing proceedings in this matter. Upon consideration thereof,
IT IS ORDERED by the court that the stay granted in this court’s September 10, 2002 entry be, and hereby is, terminated.
IT IS FURTHER ORDERED by the court, sua sponte, that appellee may file its memorandum in response in accordance with S.CtPrac.R. 111(3) on or before November 14, 2002.